DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 04 Nov 2021, in which claims 1, 7, and 15 are amended to change the scope and breadth of the claim, claim 6 is canceled, claim 11 is amended to correct informalities, and withdrawn claims 19-20 are amended.

This application is the national stage entry of PCT/JP2018/044718, filed 05 Dec 2018; and claims benefit of foreign priority document JAPAN JP2017-234706, filed 06 Dec 2017; and claims benefit of foreign priority document JAPAN JP2017-234703, filed 06 Dec 2017; these foreign priority document are not in English.

Claims 1-2, 4-5, and 7-21 are pending in the current application. Claims 19-21, drawn to non-elected inventions, are rejoined. Claims 1-2, 4-5, and 7-21 are allowed herein.

Election/Restrictions
Claims 1-2, 4-5, and 7-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 14 Apr 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 04 Nov 2021, with respect that claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form has been fully considered and is persuasive, as amended claim 15 does not recite the anionic group is optional.  
This rejection has been withdrawn. 

With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure." In the instant case, the positive recitation of n1 to be 0 is seen to provide support for the explicit exclusion of n1 = 0, and one skill in the art would inherently or readily envision each of the 31 integer values of 0 through 30 in the broadest range or the 6 integer values of 0 through 5 in the still more preferred narrower range, and this analysis supports a conclusion that the range recited in amended claim 1 would have been considered inherently supported by the discussion in the original disclosure. 
This rejection has been withdrawn. 

The closest prior art to the amended claims is Brode (US 4,663,159, issued 05 May 1987, provided by Applicant in IDS mailed 03 Jun 2020).
Brode teaches water-soluble, cationic polysaccharides, including quaternary nitrogen-containing cellulose ethers, containing hydrophobic substitution. (abstract) Brode teaches the embodiments in which hydroxyethylcellulose is reacted with ethylene h; and when all such quaternization is combined with alkylation then HS=CS. (column 18, line 35 to column 19, line 15) Brode teaches the embodiments ranging from CS > HS to HS=CS, (table II at columns 25-26) implying all hydrophobic substitution is provided through quaternization.
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Brode to arrive at the instant invention as claimed. Brode teaches embodiments wherein all hydrophobic substitution is provided through quaternization, and does not provide guidance for selecting the polysaccharide wherein the hydrocarbon group is bound to a group represented by any one of the formula (1-1-1) to (1-4). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-5, and 7-21 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623